Case 2:21-cv-02027-SB-RAO Document 1-1 Filed 03/04/21 Page 1 of 12 Page ID #:5




                  EXHIBIT A




                                                                      Ex. A, Pg. 4
Case 2:21-cv-02027-SB-RAO Document 1-1 Filed 03/04/21 Page 2 of 12 Page ID #:6




    1                                                       ELECTRONICALLY FILED
          CENTER FOR DISABILITY ACCESS                      Superior Court of California
    2     Raymond Ballister Jr., Esq., SBN 111282
          Russell Handy, Esq., SBN 195058                   County of Santa Barbara
    3     Amanda Seabock, Esq., SBN 289900                  Darrel E. Parker, Executive Officer
          Zachary Best2 Esq., SBN 166035                    2/1/2021 8:00 AM
    4     Mail: 8033 Lmda Vista Road, Suite 200             By: Elizabeth Spann, Deputy
          San Diego, CA 92111
    5     (858) 375-7385; (888) 422-5191 fax
    6
          amandas@potterhandy.com

    7     Attorneys for Plaintiff
    8
                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
    9
                                COUNTY OF SANTA BARBARA
   10

   11                                                            21CV00432
            Orlando Garcia,                         Case No.
   12
                    Plaintiff,
   13
              v.                                    Complaint For Damages And
                                                    Injunctive Relief For
   14                                               Violations Of: Americans With
            KHP III Goleta, LLC, a Delaware         Disabilities Act; Unruh Civil
   15       Limited Liability Company; and          Rights Act
            Does 1-10;
   16
                   Defendants,
   17
   18
   19
   20         Plaintiff Orlando Garcia complains of KHP III Goleta, LLC, a Delaware
   21   Limited Liability Company and Does 1-10 ("Defendant"), and alleges as
   22   follows:
   23     PARTIES:
   24     1. Plaintiff is a California resident with physical disabilities. He is
   25   substantially limited in his ability to walk. He suffers from cerebral palsy. He
   26   has the use of only one arm. He uses a wheelchair, walker, or cane for mobility.
   27     2. Defendant KHP III Goleta, LLC, a Delaware Limited Liability Company
   28   owns and operates the Kimpton Goodland located at 5650 Calle Real, Goleta,


                                               1

        Complaint
                                                                                 Ex. A, Pg. 5
Case 2:21-cv-02027-SB-RAO Document 1-1 Filed 03/04/21 Page 3 of 12 Page ID #:7




    1   California currently and at all times relevant to this complaint.
    2     3. Plaintiff does not know the true names of Defendants, their business
    3   capacities, their ownership connection to the property and business, or their
    4   relative responsibilities in causing the access violations herein complained of,
    5   and alleges a joint venture and common enterprise by all such Defendants.
    6   Plaintiff is informed and believes that each of the Defendants herein,
    7   including Does 1 through 10, inclusive, is responsible in some capacity for the
    8   events herein alleged, or is a necessary party for obtaining appropriate relief.
    9   Plaintiff will seek leave to amend when the true names, capacities,
   10   connections, and responsibilities of the Defendants and Does 1 through 10,
   11   inclusive, are ascertained.
   12     JURISDICTION:
   13     4. This Court has subject matter jurisdiction over this action as a court of
   14   general jurisdiction. This Court has personal jurisdiction over Defendants
                                                                    \
   15   because they conduct substantial business in the State of California, County of
   16   Santa Barbara and Defendants' offending Website is available throughout
   17   California.
   18     5. Venue it proper in this Court because Defendant conducts business in
   19   this County.
   20     6. Unlimited jurisdiction is proper because Plaintiff seeks a permanent
   21   injunction ordering compliance with the Americans with Disabilities Act.
   22

   23   PRELIMINARYSTATEMENT
   24     7. This is a lawsuit challenging the reservation policies and practices of a
   25   place of lodging. Plaintiff does not know if any physical or architectural
   26   barriers exist at the hotel and, therefore, is not claiming that that the hotel has
   27   violated any construction-related accessibility standard. Instead, this is about
   28   the lack of information provided on the hotel's reservation website that would


                                                2

        Complaint
                                                                                    Ex. A, Pg. 6
Case 2:21-cv-02027-SB-RAO Document 1-1 Filed 03/04/21 Page 4 of 12 Page ID #:8




    1   permit plaintiff to determine if there are rooms that would work for him.
    2     8. After decades of research and findings, Congress found that there was
    3   a "serious and pervasive social problem" in America: the "discriminatory
    4   effects" of communication barriers to persons with disability. The data was
    5   clear and embarrassing. Persons with disabilities were unable to "fully
    6   participate in all aspects of society," occupying "an inferior status. in our
    7   society," often for no other reason than businesses, including hotels and
    8   motels, failed to provide information to disabled travelers. Thus, Congress
    9   decided "to invoke the sweep of congressional authority" and issue a "national
   10   mandate for the elimination of discrimination against individuals with
   11   disabilities," and to finally ensure that persons with disabilities have "equality
   12   of opportunity, full participation, independent living" and self-sufficiency.
   13     9.   As part of that effort, Congress passed detailed and comprehensive
   14   regulations about the design of hotels and motels. But, as importantly,
   15   Congress recognized that the physical accessibility of a hotel or motel means
   16   little if the 61 million adults living in America with disabilities are unable to
   17   determine which hotels/motels are accessible and to reserve them. Thus,
   18   there is a legal mandate to provide a certain level of information to disabled
   19   travelers.
   20     10. But despite the rules and regulations regarding reservation procedures,
   21   a 2019 industry article noted that: "the hospitality sector has largely
   22   overlooked the importance of promoting accessible features to travelers."
   23     11. These issues are of paramount important. Persons with severe
   24   disabilities have modified their own residences to accommodate their unique
   25   needs and to ameliorate their physical limitations. But persons with disabilities
   26   are never more vulnerable than when leaving their own residences and having,
   27   to travel and stay at unknown places of lodging. They must be able to ascertain
   28   whether those places work for them.


                                                3

        Complaint
                                                                                   Ex. A, Pg. 7
Case 2:21-cv-02027-SB-RAO Document 1-1 Filed 03/04/21 Page 5 of 12 Page ID #:9




    1     FACTUAL ALLEGATIONS:
    2     12. Plaintiff planned on making a trip in January of 2021 to the Goleta,
    3   California, area.
    4     13. He chose the Kimpton Goodland located at 5650 Calle Real, Goleta,
    5   California because this hotel was at a desirable price and location.
    6      14. Due to Plaintiff's condition, he is unable to, or seriously challenged in
    7   his ability to, stand, ambulate, reach objects mounted at heights above his
    8   shoulders, transfer from his chair to other equipment, and maneuver around
    9   fixed objects.
   10      15. Thus, Plaintiff needs an accessible guestroom and he needs to be given
   11   information about accessible features in hotel rooms so that he can confidently
   12   book those rooms and travel independently and safely.
   13      16. On November 30, 2020, while sitting bodily in California, Plaintiff
   14   went        to   the   Kimpton       Goodland      reservation      website       at
   15   https:/fwww.thegoodland.com/ seeking to book an accessible room at the
   16   location.
   17      17. This website reservation system 1s owned and operated by the
   18   Defendants and permits guests to book rooms at the Kimpton Goodland.
   19      18. Plaintiff found that there was insufficient information about the
   20   accessible features in the "accessible rooms" at the Hotel to permit him to
   21   assess independently whether a given hotel room would work for him.
   22      19. For example, Plaintiff cannot transfer from his wheelchair to a toilet
   23   unless there are grab bars at the toilet to facilitate that transfer. But the Hotel
   24   reservation website does not provide any information about the existence of
   25   grab bars for the accessible guestroom toilets. This is critical information for
   26   the plaintiff.
   27      20. As another example, Plaintiff has had tremendous difficulty with using
   28   lavatory sinks in the past because sinks were cabinet style sinks or had fow


                                                4

        Complaint
                                                                                    Ex. A, Pg. 8
Case 2:21-cv-02027-SB-RAO Document 1-1 Filed 03/04/21 Page 6 of 12 Page ID #:10




    1   hanging aprons that did not provide knee clearance for a wheelchair user to
    2   pull up and under or, alternatively, where the plumbing underneath the sink
    3   was not wrapped with insulation to protect against burning contact to his
    4   knees. Here, the Hotel reservation website provides no information about the
    5   accessibility of the sinks in the accessible guestroom.
    6      21. As another example, Plaintiff needs to know that the bed has a
    7   compliant clear space next to it so he can safely transfer from his wheelchair to
    8   the bed. Here the Hotel website provides no information about the
    9   accessibility of the clear space next to the bed.
   10      22. Plaintiff does not need an exhaustive list of accessibility features.
   11   Plaintiff does not need an accessibility survey to determine of a room works for
   12   him. Plaintiff, like the vast majority of wheelchair users, simply needs a
   13   handful offeatures to be identified and described with a modest level of detail:
   14      •   For the doors, Plaintiff simply needs to know if he can get into the hotel
   15          room and into the bathroom. This is a problem that has created
   16          tremendous problems for the Plaintiff in the past. A simple statement
   17          that the hotel room entrance and interior doors provide at least 3 2
   18          inches of clearance is enough to provide Plaintiff this critical piece of
   19          information about whether he can fit his wheelchair into the hotel
   20          rooms.
   21      •   For the beds themselves, the only thing Plaintiff needs to know (and the
   22          only thing regulated by the ADA Standards) is whether he can actually
   23          get to (and into) the bed, i.e., that there is at least 30 inches width on the
   24          side of the bed so his wheelchair can get up next to the bed for transfer.
   25          This is critical information because Plaintiff cannot walk and needs to
   26          pull his wheelchair alongside the bed.
   27      •   For the desk where Plaintiff will eat and work, Plaintiff simply needs to
   28          know that it has sufficient knee and toe clearance so that he can use it.


                                                 5

        Complaint
                                                                                      Ex. A, Pg. 9
Case 2:21-cv-02027-SB-RAO Document 1-1 Filed 03/04/21 Page 7 of 12 Page ID #:11




    1          A simple statement like "the desk provides knee and toe clearance that
    2          is at least 2 7 inches high, 30 inches wide, and runs at least 17 inches
    3          deep" is more than sufficient. Because Plaintiff is confined to a
    4          wheelchair, he needs to know this information to determine if the desk
    5          is accessible to and useable by him.
    6      •   For the restroom toilet, Plaintiff only needs to know two things that
    7          determine if he can transfer to and use the toilet; (1) that the toilet seat
    8          height is between 17-19 inches (as required by the ADA Standards) and
    9          (2) that it has the two required grab bars to facilitate transfer.
   10      •   For the restroom sink, the Plaintiff two things that will determine·
   11          whether he can use the sink from his wheelchair: (1) can he safely get his
   12          knees under the toilet? To wit: does the sink provide the knee clearance
   13          (2 7 inches high, 30 inches wide, 17 inches deep) and is any plumbing
   14          under the sink wrapped with insulation to protect against burning
   15          contact? The second thing is whether the lavatory mirror is mounted at
   16          a lowered height so that wheelchair users can sue it. A simple statement
   17          like: "the lavatory sink provides knee clearance of at least 30 inches
   18          wide, 2 7 inches tall and 17 inches deep, all of the under-sink plumbing
   19          is wrapped, and the lowest reflective edge of the mirror is no more than
   20          40 inches high" would suffice.
   21      •   Finally, for the shower, Plaintiff needs to know only a handful of things:
   22          (1) what type of shower it is (transfer, standard roll-in, or alternate roll-
   23          in), (2) whether it has an in-shower seat; (3) that there are grab bars
   24          mounted on the walls; (4) that there is a detachable hand-held shower
   25          wand for washing himself and (5) that the wall mounted accessories and
   26          equipment are all within 48 inches height.
   27      2 3. This small list of items are the bare necessities that Plaintiff must know
   28   to make an independent assessment of whether the "accessible" hotel room


                                                 6

        Complaint
                                                                                    Ex. A, Pg. 10
Case 2:21-cv-02027-SB-RAO Document 1-1 Filed 03/04/21 Page 8 of 12 Page ID #:12




    1   works for him. These things comprise the basics of what information is
    2   reasonably necessary for Plaintiff (or any wheelchair user) to assess
    3   independently whether a given hotel or guest room meets his or her
    4   accessibility needs.
    5      24. Other accessibility requirements such as slopes of surfaces, whether the
    6   hand-held shower wand has a non-positive shut off valve, the temperature
    7   regulator, the tensik strength and rotational design of grab bars, and so many
    8   more minute and technical requirements under the ADA are beyond what is a
    9   reasonable level of detail and Plaintiff does not expect or demand that such
   10   information is provided.
   11      2 5. But because the Defendants have failed to identify and describe the core
   12   accessibility features in enough detail to reasonably permit individuals with
   13   disabilities to assess independently whether a given hotel or guest room meets
   14   his accessibility needs, the Defendants fail to comply with its ADA obligations
   15   and the result is that the Plaintiff is unable to engage in an online booking of
   16   the hotel room with any confidence or knowledge about whether the room will
   17   actually work for him due to his disability.
   18      26. This lack of information created difficulty for the Plaintiff and the idea
   19   of trying to book this room -- essentially ignorant about its accessibility --
   20   caused difficulty and discomfort for the Plaintiff and deterred him from
   21   booking a room at the Hotel
   22      2 7. Plaintiff travels frequently and extensively, not only for non-litigation
   23   reasons but also because he is an ADA tester and actively engaged in finding
   24   law breaking businesses and hauling them before the courts to be penalized
   25   and forced to comply with the law.
   26      28. As he has in the past, Plaintiff will continue to travel to Goleta on a
   27   regular and ongoing basis and will patronize this Hotel once it has been
   28   represented to him that the Defendant has changed its policies to comply with


                                                7

         Complaint
                                                                                 Ex. A, Pg. 11
Case 2:21-cv-02027-SB-RAO Document 1-1 Filed 03/04/21 Page 9 of 12 Page ID #:13




     1   the law and to determine if the Hotel is physically accessible as well as
     2   complying with required reservation procedures. Plaintiff will, therefore, be
     3   discriminated against again, i.e., be denied his lawfully entitled access, unless
     4   and until the Defendant is forced to comply with the law.
     5     29. Plaintiff has reason and motivation to use the Defendant's Hotel
     6   reservation system and to stay at the Defendant's Hotel in the future. Among
     7   his reasons and motivations are to assess these policies and facilities for
     8   compliance with the ADA and to see his lawsuit through to successful
     9   conclusion that will redound to the benefit of himself and all other similarly
   10    situated. Thus, Plaintiff routinely revisits and uses the facilities and
   11    accommodations of places he has sued to confirm compliance and to enjoy
   12    standing to effectuate the relief promised by the ADA.
   13    I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
   14    WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
    15   Defendants.) (42 U.S.C. section 12101, et seq.)
    16     30. Plaintiff re-pleads and incorporates by reference, as if fully set forth
    17   again herein, the allegations contained in all prior paragraphs of this
    18   complaint.
    19     31. Under the ADA, it is an act of discrimination to fail to make reasonable
   20    modifications in policies, practices, or procedures when such modifications
    21   are necessary to afford goods, services, facilities, privileges advantages or
    22   accommodations to person with disabilities unless the entity can demonstrate
   23    that taking such steps would fundamentally alter the nature of those goods,
    24   services, facilities, privileges advantages or accommodations. See 42 U.S.C. §
   25    12182(B)(2)(A)(ii).
   26      32. Specifically, with respect to reservations by places of lodging, a
    27   defendant must ensure that its reservation system, including reservations
   28    made by "any means," including by third parties, shall:


                                                8

         Complaint
                                                                                  Ex. A, Pg. 12
Case 2:21-cv-02027-SB-RAO Document 1-1 Filed 03/04/21 Page 10 of 12 Page ID #:14




     1                   a. Ensure that individuals with disabilities can make
     2                       reservations for accessible guest rooms during the same
     3                       hours and in the same manner as individuals who do not
     4                       need accessible rooms;
     5                   b. Identify and describe accessible features in the hotels and
     6                       guest rooms offered through its reservations service in
                             I


     7                       enough detail to reasonably permit individuals with
     8                       disabilities to assess independently whether a given hotel
     9                       or guest room meets his or her accessibility needs; and
    10                   c. Reserve, upon request, accessible guest rooms or specific
    11                       types of guest rooms and ensure that the guest rooms
    12                       requested are blocked and removed from all reservations
    13                       systems.
    14            See 28 C.F.R. § 36.302(e).
    15     33. Here, the defendant failed to modify its reservation policies and
    16   procedures to ensure that it identified and described accessible features in the
    17   hotels and guest rooms in enough detail to reasonably permit individuals with
    18   disabilities to assess independently whether a given hotel or guest room meets
    19   his or her accessibility needs and failed to ensure that individuals with
    20   disabilities can make reservations for accessible guest rooms during the same
    21   hours and in the same manner as individuals who do not need accessible
    22   rooms.
    23   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
    24   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
    25   Code§ 51-53.)
    26     34. Plaintiff repleads and incorporates by reference, as if fully set forth
    27   again herein, the allegations contained in all prior paragraphs of this
    28   complaint. The Unruh Civil Rights Act ("Unruh Act") guarantees, inter alia,


                                                9

         Complaint
                                                                                 Ex. A, Pg. 13
Case 2:21-cv-02027-SB-RAO Document 1-1 Filed 03/04/21 Page 11 of 12 Page ID #:15




     1   that persons with disabilities are entitled to full and equal accommodations,
     2   advantages, facilities, privileges, or services in all business establishment of
     3   every kind whatsoever within the jurisdiction of the State of California. Cal.
     4   Civ. Code §5l(b).
     5      35. The Unruh Act provides that a violation of the ADA is a violation of the
     6   Unruh Act. Cal. Civ. Code,§ 51(±).
     7      36. Defendants' acts and omissions, as herein alleged, have violated the
     8   Unruh Act by, inter alia, failing to comply with the ADA with respect to its
     9   reservation policies and practices.
    10      3 7. Because the violation of the Unruh Civil Rights Act resulted in difficulty
    11   and discomfort for the plaintiff, the defendants are also each responsible for
    12   statutory damages, i.e., a civil penalty. See Civ. Code§ 52(a).
    13          PRAYER:
    14          Wherefore, Plaintiff prays that this Court award damages and provide
    15   relief as follows:
    16       1. For injunctive relief, compelling Defendants to comply with the
    17   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
    18   plaintiff is not invoking section 5 5 of the California Civil Code and is not
    19   seeking injunctive relief under the Disabled Persons Act at all.
    20       2. Damages under the Unruh Civil Rights Act, which provides for actual
    21   damages and a statutory minimum of $4,000 for each offense.
    22       3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
    23   to 42 U.S.C. § 12205; and Cal. Civ. Code§ 52(a).
    24

    25
    26

    27
    28



                                                10

         Complaint
                                                                                   Ex. A, Pg. 14
Case 2:21-cv-02027-SB-RAO Document 1-1 Filed 03/04/21 Page 12 of 12 Page ID #:16




     1   Dated: January 3, 2021            CENTER FOR DISABIL TY ACCESS
     2
     3
     4
     5                                     By: _ _ _ _ _ _ _ _ __
     6                                     Russell Handy, Esq.
                                           Attorneys for Plaintiff
     7
     8
     9
    10

    11
    12
    13

    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                          11

         Complaint
                                                                      Ex. A, Pg. 15
